Citation Nr: 0815364	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bronchial asthma.

2.  Entitlement to service connection for neurodermatitis, 
nodular with hyperpigmented lesions secondary to scabies, 
suspected; intertrigo in genital area, claimed as a skin 
condition.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	To Be Determined



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service in the Puerto Rico Army 
National Guard from January 1981 to May 1981, from May 2002 
to November 2002, and from February 2003 to November 2003.  
The veteran had active service in Kuwait from March 27, 2003 
to May 17, 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in May 2006.  The hearing was scheduled for 
February 2007 at the San Juan RO.  The veteran submitted a 
statement to the RO dated February 2007 in which the veteran 
cancelled the scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

Bronchial Asthma

The veteran filed a claim of entitlement to service 
connection for bronchial asthma in May 2005.  The RO granted 
the veteran's claim in a rating decision dated September 
2005, and rated the veteran's bronchial asthma as a non-
compensable disability, effective May 10, 2005.  The veteran 
timely perfected his appeal.  A subsequent rating decision 
dated May 2006 increased the veteran's disability rating for 
bronchial asthma to 10 percent, effective May 10, 2005.

The Board notes that the veteran was afforded a VA 
Compensation and Pension (C&P) Examination in March 2007.  
The examiner reviewed the veteran's claims file at that time 
and noted that the veteran intermittently used an inhaled 
bronchodilator with good response.  This treatment relieved 
the veteran's symptoms and produced no side effects.  The 
examiner described the veteran's asthma as stable since its 
onset in 2003.  It was noted that the veteran experienced 
acute asthma attacks approximately once per week, and that he 
had a history of occasional dyspnea on moderate exertion and 
frequent dyspnea on severe exertion. 
 
Upon physical examination, the examiner described the 
veteran's heart sounds, chest expansion, and diaphragm 
excursion as normal, and found no evidence of abnormal 
respiratory findings.  Chest x-rays taken at that time were 
interpreted to show no acute cardiopulmonary abnormalities.  

The examiner diagnosed the veteran as having asthma and noted 
that this condition did not affect the veteran's employment 
because he was unemployed at that time.  The examiner further 
noted, however, that the veteran's asthma affected his daily 
life in that it produced a moderate effect on his ability to 
do chores, a mild effect on his ability to engage in exercise 
or recreation, and no effect on his ability to shop, travel, 
or complete activities of daily living.  

The Board notes that pulmonary function tests (PFTs) were 
administered during this examination.  The results of the 
PFTs were interpreted to be normal with mild hyperinflation.  
The examiner also noted that there was no significant 
interval changes when compared with a previous PFT study 
conducted on October 25, 2004.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).
However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
In this case, the Board acknowledges that the veteran was 
afforded a VA examination in March 2007.  However, the 
examination report did not contain the actual numerical 
results of the PFTs.  These records should be obtained and 
associated with the veteran's claims file.  Furthermore, the 
Board notes that the October 25, 2004 PFT results referenced 
in the March 2007 C&P examination are not associated with the 
veteran's claims file and must be obtained. 

Skin Condition

Service medical records (SMRs) associated with the veteran's 
claims file reveal that he was afforded a clinical evaluation 
and physical examination in July 1980 prior to entering 
service.  The physical examination was normal, and there were 
no skin abnormalities noted.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having skin diseases. 

The veteran was also afforded a clinical evaluation and 
physical examination in April 1985.  The clinical evaluation 
was normal, and there were no skin abnormalities noted.  The 
veteran described his health as "good," but provided a 
medical history in which he specifically admitted to having 
skin diseases.  

The veteran reported to sick call in August 1985 with 
concerns of a skin infection.  The examiner noted that the 
veteran had chigger bites all over his skin.  The impression 
was allergic dermatitis.  A follow-up clinical evaluation and 
physical examination in November 1989 showed no skin 
abnormalities, and the veteran provided a medical history in 
which he specifically denied having skin diseases.  

In July 1992 and July 1993, the veteran reported to sick call 
with concerns of insect bites.  The examiner diagnosed the 
veteran as having multiple chigger bites.  
Follow-up clinical evaluations and physical examinations 
dated May 1994, May 1999, and October 2002 showed no skin 
abnormalities, and the veteran provided a medical history in 
which he specifically denied having skin diseases.   

The veteran reported to the troop medical center (TMC) in 
April 2005 as part of a medical fitness evaluation.  The 
veteran reported chest pain on exertion and allergic 
dermatitis.  It was noted that the veteran's allergic 
dermatitis was unresponsive to treatment.  The examiner 
recommended that the veteran be separated from service.  The 
veteran subsequently appeared before a Fitness for Duty 
Determination Board (FFDDB) that same month.  It was noted 
that the veteran had diagnoses of chest pain on exertion, 
bronchial asthma, and allergic dermatitis, and that these 
conditions prevented him from completing the duties 
associated with his military occupational specialty.  The 
veteran had 24 years of service in the Puerto Rico Army 
National Guard at that time, was given a permanent profile, 
deemed unfit for continued service, and medically separated 
from service.

In May 2004, the veteran reported to VA with a rash all over 
his body that itched, was red, and manifested by small 
ampules.  The manifestations were suggestive of urticaria and 
systemic steroids were prescribed.  The veteran reported to 
VA in July 2004 with concerns of a continuous skin rash.  
Upon physical examination, the examiner noted the presence of 
a rash.  The impression was urticaria, episodes of itching 
and rash, improving. 

In October 2004, the veteran sought VA care for a routine 
checkup.  The veteran reported the presence of pruritic skin 
lesions on his hands, arms, trunk, and genital area for a 
period of six months.  The veteran also stated that he got no 
relief from previous topical creams.  Upon physical 
examination, the examiner observed pruritic papular lesions 
in the interdigital hand webs, trunk, and arms.  No evidence 
of lesions was found in the veteran's genital area.  The 
impression was skin pruritus, scabiasis.     

The veteran presented to VA for a dermatology consultation in 
July 2005.  The veteran reported itching and a skin rash for 
two years.  Upon physical examination, the examiner noted the 
presence of excoriations, hyperpigmented macules, and 
excoriated papules on the veteran's forearms, lower 
extremities, and scrotum.  The impression was 
neurodermatitis.      

The veteran was afforded a VA general medical examination 
(GME) in August 2005.  The veteran provided a medical history 
in which he stated that he had a skin rash on his scalp and 
forearm, as well as severe scrotal itching since October 
2003.  After discharge from service, the veteran stated that 
he had severe dermatitis and itching on his forearm, thigh, 
and genitals.  The veteran indicated that he treated this 
condition with various creams, but that he did not obtain 
relief with these treatments.  Upon physical examination, the 
examiner found evidence of hyperchromic skin rash on both 
forearms and the scrotum, as well as intertrigo. 

The examiner also observed a scabby-like dermatitis with 
neurodermatitis rash, hyperpigmented lesion, uncontrolled, 
unstable, papulondular rash in the buttock area and legs 
with skin eruptions, and a nodular rash on the veteran's 
penis and scrotum.  The veteran's genitalia was further 
described as hyperpigmented and hyperchromic with evidence 
of marked scratching and intertrigo.  The impression was 
neurodermatitis, nodular with hyperpigmented lesion 
secondary to scabies, suspected.
 
In May 2006, the veteran participated in VA's Persian Gulf 
Registry Program.  The veteran stated that he had a skin 
condition which began in October 2003 following his return 
from Kuwait.  Service personnel records (SPRs) associated 
with the veteran's claims file showed that he had active 
service from February to November 2003 with service in 
Kuwait from March 27, 2003 to May 17, 2003.  The veteran 
indicated that the skin condition had become progressively 
worse.  The examiner noted the presence of skin macules upon 
physical examination.  The impression was "skin 
condition."  

VA administered a Compensation and Pension (C&P) Examination 
in connection with the current claim in March 2007.  The 
examiner reviewed the veteran's claims file and noted that 
the veteran was treated for neurodermatitis in 2005 by VA.  

The veteran stated at that time that he obtained some relief 
from his rashes and itching by using an unknown shampoo.  
Upon physical examination, the examiner observed that the 
veteran had a rash on the upper back and dorsum of the right 
hand.  The examiner noted the presence of some excoriations, 
but noted that less than one percent of the entire skin was 
affected.  The examiner also reviewed some color photographs 
provided by the veteran that showed the location and size of 
additional rashes.  These photographs are of record.  The 
impression was neurodermatitis.  

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  See Green, supra.  
However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation 
purposes.  See Hayes, supra.  The veteran was afforded a VA 
examination in March 2007, but  the examiner did not provide 
a needed nexus opinion.  Thus, the veteran should be 
afforded a new VA examination to ascertain the nature and 
etiology of any and all dermatological conditions, and their 
relationship, if any, to active service.
 
Heart Condition

The veteran also contends in this case that he has a heart 
condition that began in service.  In particular, the veteran 
asserts that his heart condition was caused by a near-
drowning incident in service.  

In March 2003, during a period of active duty for training, 
the veteran underwent water survival training at Fort Bragg, 
North Carolina.  According to the veteran, the instructor 
ordered him to remain in the "deep area" of the pool.  It 
was noted that the veteran was a weak swimmer and that he had 
difficulty stating afloat.  The veteran subsequently "went 
under" three times and was rescued by a lifeguard.  

The veteran was transported to Womack Army Medical Center for 
additional evaluation.  Upon arrival, the veteran stated that 
he experienced chest tightness and fatigue while swimming.  
Chest x-rays taken at that time were interpreted to be 
normal.  An electrocardiogram (ECG) was interpreted to show 
sinus tachycardia, rate 117.  Otherwise, the ECG was normal.  
The impression was non-cardiac chest pain.  

The veteran sought additional in-service care in May 2003 
after reporting chest pain with activity.  The examiner 
ordered an exercise stress test.  The stress test was 
administered in June 2003 and interpreted to be normal with 
no evidence of arrhythmias or ST changes.  

The veteran reported to the troop medical center (TMC) in 
April 2005 as part of a medical fitness evaluation.  The 
veteran reported chest pain on exertion.  The examiner 
recommended that the veteran be separated from service.  The 
veteran subsequently appeared before a Fitness for Duty 
Determination Board (FFDDB) that same month.  It was noted 
that the veteran had diagnoses of chest pain on exertion, 
bronchial asthma, and allergic dermatitis, and that these 
conditions prevented him from completing the duties 
associated with his military occupational specialty.  The 
veteran had 24 years of service in the Puerto Rico Army 
National Guard at that time, was given a permanent profile, 
deemed unfit for continued service, and medically separated 
from service.

The first pertinent post-service treatment record is dated 
August 2005.  The veteran was afforded a VA general medical 
examination at that time.  The examiner noted that the 
veteran's past medical history was significant for an episode 
of tachycardia as a result of swimming-induced exhaustion.  
Upon physical examination, the examiner found the veteran to 
have regular heart rhythm with no murmur or abnormal sounds.  
Peripheral circulation and pulses were normal.  No evidence 
of tachycardia was noted at that time, and an ECG was 
interpreted to show normal sinus rhythm.  Chest x-rays were 
also interpreted to show normal heart size and pulmonary 
vascularity.  The examiner diagnosed the veteran was having 
bronchial asthma by history, stable, controlled, as well as 
hypertriglyceridemia, among other conditions.  The examiner 
explicitly stated in the examination report that there was no 
tachycardia and no evidence of any heart abnormalities.    
   
In May 2006, the veteran participated in VA's Persian Gulf 
Registry Program.  The veteran stated that he experienced an 
episode of cardiac arrythmia after an in-service exercise, 
and that he had occasional episodes of dizziness and chest 
pain since that time.  Upon physical examination, the 
examiner noted that the veteran's heart showed regular 
rhythm with no evidence of murmurs, rubs, clicks, or 
ejection sounds.  Chest x-rays were interpreted to be normal 
while an ECG was interpreted to show sinus bradycardia.  

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  See Green, supra.  
The Board notes that the veteran has not been afforded a VA 
examination in this case.  Thus, the RO should schedule a VA 
examination to ascertain the nature and etiology of any and 
all heart conditions, and their relationship, if any, to 
active service.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
May 5, 2006, to the present.

Finally, the Board notes that the veteran attempted to 
appoint Alfredo Morales, Jr., Esq. as his authorized 
representative in this case.  See VA Form 21-22a dated 
January 14, 2006.  A notation on the form indicated that this 
attorney was "not authorized by VA."  The veteran has the 
right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (2007).  

An attorney-at-law may be designated as a veteran's 
representative through a properly executed VA Form 22a, 
"Appointment of Attorney or Agent as Claimant's 
Representative."  38 C.F.R. § 20.603 (2007).  Attorneys must 
be a member in good standing of a State bar.  38 C.F.R. § 14. 
627(c) (2007).  Mr. Morales submitted a VA Form 21-22a and 
also a declaration of representation on letterhead wherein he 
stated he was a "member in good standing locally."  In 
September 2006, the RO wrote to the veteran and stated Mr. 
Morales is not an attorney according to "our records."  On 
remand, the RO must document for the file the source they 
reviewed that shows Mr. Morales is not an attorney, or that 
he is not a member in good standing of the Puerto Rico bar, 
or that he is barred from representing appellants before VA.  
Otherwise, the RO must contact the appellant and ask if it 
remains his intent to have Mr. Morales represent him before 
VA.  If so, Mr. Morales must be recognized as the veteran's 
representative for VA purposes.  See 38 C.F.R. §§ 14.626-633.

Accordingly, the case is REMANDED for the following action:

1.  The RO should document for the file 
the source reviewed that shows Mr. Morales 
is not an attorney, or that he is not a  
member in good standing of the State bar, 
or that he is barred from representing 
appellants before VA.  If the RO is unable 
to do so, the RO should contact the 
veteran to determine if it is still the 
veteran's intent to be represented by Mr. 
Morales. 

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his claimed skin and 
heart conditions since May 2003.  The RO 
should attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 2003 to May 2004, May 5, 
2006, to the present, as well as the 
results of the March 16, 2007 and October 
25, 2004 PFT studies discussed above.  All 
efforts to obtain these records should be 
fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

4.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined by a VA 
dermatologist to ascertain the nature and 
etiology of any and all skin conditions 
and proper diagnoses thereof.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner determines that the 
veteran currently has neurodermatitis or 
any other diagnosed skin condition, the 
examiner is asked to express an opinion as 
to whether the veteran's skin condition is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's active military service, and 
specifically to his service in Kuwait.  
The examiner must provide a complete 
rationale for any stated opinion.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined by a VA 
cardiologist to ascertain the nature and 
etiology of any and all heart conditions 
and proper diagnoses thereof.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner determines that the 
veteran currently has arrhythmia or any 
other diagnosed heart condition, the 
examiner is asked to express an opinion as 
to whether the veteran's heart condition 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's active military service, and 
specifically to the March 2003 swimming 
incident. The examiner must provide a 
complete rationale for any stated opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



